Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed on 7/02/21 has been entered and are made of record.
Claims 1, 8 and 9 are amended.
Claim 18-20 are newly cited.
Claims 1-20 are pending. Claims 1-7, 9-18 and 20 are drawn to an apparatus. Claims 8 and 19 are drawn to a method of operating an apparatus.

Response to Amendment
Applicant has not satisfactorily responded to the prior art rejection of record.  Although applicant amended the claims and argued that the prior art does not possess the claim limitation of the amended functions, results, or property-based features of “switching of the magnetic moment is determined based on a direction of the current and whether temperature of the one end is higher than temperature of the another end”, applicant did not either demonstrate the claimed apparatus is different from the prior art apparatus or prove the prior art apparatus does not possess the characteristic. See In re Schreiber, 128 F.3d 1473, 1478 (Fed. Cir. 1997) (citing In re Swinehart, 439 F.2d 210, 213 (CCPA 1971)); see MPEP 2112.01(I). Merely adding functions, results, and properties into the claims does not demonstrate patentability of the apparatus claims. Because the prior art apparatus and disclosed apparatus are identical, the mere addition of more functions, results and properties into the method claims do not patentably distinguish from the prior art as well. Applicant must show a difference in the 
Applicant’s recent amendment regarding the basing the switching on two criterion, prompted written description and definiteness rejections below.

Claim Interpretation – Claims do not invoke 35 U.S.C. § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that are not being 
(1) “a temperature of the magnetoresistive tunnel junction is controlled to cause a temperature difference between one end of the magnetoresistive tunnel junction and another end of the magnetoresistive tunnel junction,” recited in independent apparatus claim 1;
(2) “switching of the magnetic moment is determined based on a direction of the current and whether temperature of the one end is higher than temperature of the another end,” recited in independent apparatus claim 1;
(3) all limitations of dependent apparatus claim 6;
(4) “controlling a temperature of the magnetoresistive tunnel junction to cause a temperature difference between one end of the magnetoresistive tunnel junction and another end of the magnetoresistive tunnel junction,” recited in independent method claim 8;
(5) “controlling switching of the magnetic moment based on a direction of the current and whether temperature of the one end is higher than temperature of the another end,” recited in independent method claim 8;
(6) “An apparatus for writing the spin-orbit torque magnetoresistive random access memory,” recited in independent apparatus claim 9;
(7) “a temperature controller, configured to control the temperature of the magnetoresistive tunnel junction to cause a temperature difference between one end of the magnetoresistive tunnel junction and another end of the magnetoresistive tunnel junction,” recited in independent apparatus claim 9;
(8) “switching of the magnetic moment is determined based on a direction of the 
(9) all limitations of dependent apparatus claim 11, 13, 14, 15, 16, 17, 18 and 20;
(10) all limitations of dependent method claim 19.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Interpretation – Causing the Temperature Difference
	Throughout application apparatus and method claims, applicant recites controlling the temperature of the MTJ to cause a temperature difference at one end of the MTJ. In applicant’s originally filed disclosure, Specification paragraph 26, applicant explains “In a case that a current is applied to the spin-orbit coupling layer, a spin current is generated in the spin-orbit coupling layer, so that the magnetic moment in the magnetoresistive tunnel junction is oriented to the plane of the spin-orbit coupling layer. At this time, there is a temperature difference between one end of the magnetoresistive tunnel junction and another end of the magnetoresistive tunnel junction in the current direction, the deterministic switching of the magnetic moment is Specification paragraph 37 explains, “After the current is injected into the spin-orbit coupling layer, spin-up or spin-down electrons in the spin-orbit coupling layer are accumulated at an interface between the spin-orbit coupling layer 100 and the first magnetic layer 102 due to the spin Hall effect or the Rashba effect. The spin current diffuses into the first magnetic layer 102, so that the magnetic moment in the magnetoresistive tunnel junction is oriented into the plane of the spin-orbit coupling layer.  At such time, there is a temperature difference ΔT between one end of the magnetoresistive tunnel junction and another end of the magnetoresistive tunnel junction. In a case that the temperature difference reaches a certain value, the deterministic switching of the magnetic moment is achieved under the temperature difference ΔT. Thereby, the deterministic switching of the magnetic moment is achieved in the SOT-MRAM.”
In short, according to applicant’s description in their Specification paragraphs 26 and 37, applying current to the “spin-orbit coupling layer” causes the temperature difference. The temperature difference is a result of applying current (the function) to the MTJ through the spin-orbit coupling layer.

Claim Rejections - 35 USC § 112
35 U.S.C. § 112(a) Written Description Requirement Rejection
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and 


Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1, 8 and 9 amended to further include the limitation of “wherein switching of the magnetic moment is determined based on [1] a direction of the current and [2] whether temperature of the one end is higher than temperature of the another end” (bracketing & enumeration added).  It does not appears that applicant has support for this amended limitation.
Applicant has not pointed out where support can be found nor does there appears to be a written description in the original specification as filed. See MPEP 2163.04(I).  Applicant is reminded that when presenting amendments or new claims, applicant must show where support can be found in the originally filed disclosure per MPEP 2163(II)(A).
Applicant asserts support for ‘wherein switching of the magnetic moment is determined based on a direction of the current and whether temperature of the one end is higher than temperature of another end’ can be found in paragraph [0038] of the specification.  However, paragraph [0038] discloses that ‘the switching direction may be controlled based on the direction of the current or a direction of the temperature difference’’ (Spec. page 8, [0038], line 1-2).  It does not appear the applicant discloses both the direction of the current and the direction of the temperature difference.  
Thus, all claims lack adequate written description because the antecedent claims include new matter that the dependent claims do not and cannot resolve.

35 U.S.C. § 112(b) Definiteness Requirement Rejection
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 8 and 9 recite “switching of the magnetic moment is determined based on a direction of the current and whether temperature of the one end is higher than temperature of another end”. Definiteness of claim language must be analyzed, not in a vacuum, but in light of: (A) The content of the particular application disclosure; (B) The teachings of the prior art; and (C) The claim interpretation that would be given by one possessing the ordinary level of skill in the pertinent art at the time the invention was made. MPEP 2173.02(II).
Applicant has not pointed out support for the recent amended limitation of the clause “wherein the switching of magnetic moment is determined based on a direction of the current and whether temperature of the one end is higher than temperature of the another end”, nor could the examiner find support in applicant’s originally filed disclosure and thus the content of the particular application disclosure does not resolve  and whether temperature of the one end is higher than temperature of the another end” as claimed by applicant.
Applicant’s description in their Specification, paragraph [0038], does not appear to describes the steps necessary to base the switching upon the current direction and temperature difference from one end to the other, but instead merely describes using higher temperature at one end to cause switching to one state or using lower temperature at the one end to cause switching to the other state while the current is fixed. It does not appear that the direction of the current is a determining factor for the switching of the magnetic moment. Regardless, this wherein clause of this apparatus claim is descriptive of the results (switching of magnetic moment) caused by characteristics (temperature and current) that do not distinctly claim a different apparatus compared to the prior art apparatus.
To adequately respond to this rejection, applicant must: (1) modify the claim language; (2) provide a definition; or (3) in appropriate case, persuasively explain for the record why the language at issue is not actually unclear. See In re Packard, 751 F.3d 1307, 1311 (Fed. Cir. 2014).
For purposes of compact prosecution, the examiner will interpret the clause-at-issue as “wherein the switching of magnetic moment is depend on the current or whether temperature of the one end is higher than temperature of the another end”, which is an interpretation that renders the prior art applicable, in accordance with MPEP 2173.06(I). See also, MPEP Foreword (“[T]he Manual contains instructions to examiners, as well as other material in the nature of information and interpretation, and required or authorized to follow in appropriate cases in the normal examination of a patent application.”).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berger et al, U.S. Pat. Application No. 2011/0007561 (previously cited; “Berger”). 

    PNG
    media_image1.png
    645
    524
    media_image1.png
    Greyscale

to independent apparatus claims 1 and 9, Berger discloses a spin-orbit torque magnetoresistive random access memory (fig. 1,1), comprising: a spin-orbit coupling layer (fig. 1,24); a magnetoresistive tunnel junction on the spin-orbit coupling layer (fig. 1, layer 24), wherein the magnetoresistive tunnel junction comprises a first magnetic layer (fig. 1,21), a tunneling layer (fig. 1,22), and a second magnetic layer (fig. 1,23), which are stacked in sequence from bottom to top (fig. 1, MTJ 2), and the first magnetic layer and the second magnetic layer have perpendicular magnetic anisotropy (page 2, [0014]) and page 5, [0049]); wherein for data writing of the memory, a current is injected into the spin-orbit coupling layer for inducing magnetic moment in the magnetoresistive tunnel junction to switch, and a temperature of the magnetoresistive tunnel junction is controlled to cause a temperature difference between one end of the magnetoresistive tunnel junction and another end of the magnetoresistive tunnel junction (fig, 1, layer 21 and layer 24) (page 2, [0029]-[0030)) and wherein switching of the magnetic moment is determined based on a direction of the current or whether temperature of one end is higher than temperature of the another end (regarding this limitation, applicant reciting a function of the switching behavior requiring the switching to be determining based on the current and the temperature.  However, this functional limitation is presumed inherent because Berger’s devices is the same as or substantially the same as applicant claimed device). See MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent).
With regard to claim 2 and 10, Berger discloses wherein the temperature 
With regard to claim 3, Berger discloses wherein the spin-orbit coupling layer is a metal layer, an antiferromagnetic layer or a topological insulator layer (fig. 1, layer 24 is of an antiferromagnetic layer) (page 2, [0029]).
With regard to claim 4, Berger discloses wherein the metal layer is made of Ta, Pt, W, Hf, Ir, CuBi, Culr or AUW (page 2, [0028)).
With regard to claim 5, Berger discloses wherein the first magnetic layer and the second magnetic layer are made of Co, Fe, CoPd, FePd, MnGa, CoFeB or FePt (page 5, [0051]).
With regard to claim 6, 11, 18 and 20, Berger disclose wherein that the temperature of the magnetoresistive tunnel junction is controlled to cause the temperature difference between the one end of the magnetoresistive tunnel junction and the another end of the magnetoresistive tunnel junction, comprises: heating a region at the one end of the magnetoresistive tunnel junction, to cause the temperature difference between the one end of the magnetoresistive tunnel junction and the another end of the magnetoresistive tunnel junction (page 2, [0029]-[0030)).
With regard to claim 13, 14, 15, 16 and 17, Berger discloses wherein magnetism of each layer changes for a period of time due to the temperature difference, and the magnetism before the heating is recovered in a case that the temperature difference is decreased to a threshold (page 2, [0029]-[0031)).
With regard to independent method claim 8 and its dependent claim 19, the MPEP explains that examiners are to assume a prior art device will inherently perform method of operating an MRAM.
Because Berger’s MRAM is identical to the MRAM applicant describes in their specification for carrying out the method steps, the method claims are assumed to be inherently performed by the prior art device. MPEP 2112.02(I). Applicant has not shown a difference between the prior art MRAM and their disclosed MRAM; applicant has not proven the prior art MRAM does not possess these characteristics of the functional limitations applicant appears to be asserting are critical to establishing novelty of the claimed subject matter.
Applicant’s method claims are unpatentable because the prior art MRAM is identical to their disclosed apparatus, insofar as it has been disclosed, for carrying out their claimed method. see MPEP 2112.02(I).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

When responding to the office action, Applicants’ are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571) 272-1799.  The examiner can normally be reached on Mon. - Fri. from 8:00 A.M. to 5:30 PM.  The examiner's supervisor, Alexander Sofocleous, can be reached at (571) 272-0635.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/CONNIE C YOHA/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        

/ALEXANDER SOFOCLEOUS/Supervisory Patent Examiner, Art Unit 2825